September 24, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Equity Funds (File Nos.33-46924; 811-06618) First Investors Income Funds (File Nos. 002-89287 and 811-03967) First Investors Tax Exempt Funds (File Nos. 002-82572 and 811-03690) First Investors Life Series Funds (File Nos. 002-98409 and 811-04325) Preliminary Proxy Statement Dear Sir or Madam: On behalf of the First Investors Funds entities listed above (the “Trusts”) transmitted herewith for filing pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, is a preliminary proxy statement (“Proxy Statement”) to be used in connection with the special meeting of the shareholders of the Trusts to be held on November 19, 2010 (the “Meeting”).The Proxy Statement consists of a letter to shareholders, Questions & Answers, notice of meeting, proxy statement and form of proxy. The Meeting will be held to consider the following items of business:(1) to approve a new investment advisory agreement between First Investors Management Company, Inc. and each Fund; and (2) to elect six Trustees to the Board of Trustees of each Trust; and (3) to transact any other business that may properly come before the Meeting. If you have any questions or comments regarding the foregoing, please me at (202) 778-9187. Sincerely, /s/ Francine J. Rosenberger Francine J. Rosenberger Attachments
